DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species II, claims 1-8, in the reply filed on November 23, 2022 is acknowledged.
Claim 9 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23, 2022.
Claims 7 and 8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Fig. 17 for the claim limitations of "a reflective layer disposed on the pressure sensor", as recited in claim 7, and this feature is found on an unelected embodiment of Fig. 20.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/659,931, filed on July 26, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 17, 2021 and November 30, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-6 are objected to because of the following informalities: i) a comma should be inserted after "apparatus" (claim 1, line 1); ii) inconsistent terminologies. Changing "first and second pixel electrodes" to "a first pixel electrode and a second pixel electrode" (claim 2, line 2) is suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitations of "a first direction" and "a second direction", as recited in claim 1, is unclear as to whether said limitation is the same as or different from "front and rear directions", as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (2015/0207102).
As for claim 1, Jeong et al. show in Figs. 1-6 and related text a display apparatus 1 comprising: 
a substrate 100a having a front surface and a rear surface; 
a display layer OELD disposed on the front surface of the substrate, the display layer configured to emit light in front and rear directions ([0062]); and 
a pressure sensor 200a/211/221 (of 200) disposed on the display layer, the pressure sensor configured to sense a pressure of a touch of a user ([0077]; [0017]; and claim 8).

As for claim 2, Jeong et al. show the display layer includes: 
first and second pixel electrodes 111 disposed on the front surface of the substrate; 
a counter electrode 112 disposed on the first and second pixel electrodes ([0069]); and 
an emitting layer 113 provided between the first pixel electrode and the counter electrode and between the second pixel electrode and the counter electrode ([0066]-[0067]).

As for claim 3, Jeong et al. show a rear reflective layer 106a/106b (or 104) disposed between the substrate and the first pixel electrode and a front reflective layer 100b disposed on the counter electrode ([0071]), 
wherein the pressure sensor is provided on the front reflective layer, has elasticity, and is configured to be deformed by the pressure of the touch ([0078]; [0090]).

As for claim 4, Jeong et al. show the pressure sensor is provided in plurality, and wherein each of the plurality of pressure sensors includes grid type patterns extending in a first direction and a second direction intersecting the first direction (Fig. 4; [0080]-[0084]).

As for claim 5, Jeong et al. show a planarization layer 151 (and/or 114/100b) provided between the display layer and the pressure sensor (Figs. 2-3).

As for claim 6, Jeong et al. show a connection line 212/222 disposed on a same plane as the pressure sensor, the connection line being connected to the pressure sensor (Figs. 4-5; [0081]-[0084]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811